         Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 1 of 13
                                       Central.Intelligence
                                                         Agency
                                                           '
                                                               '




24 February 2020
                                                 *
                                          Washington, D.C. 20505




Kel Mcclanahan, Esq.
National Security Counselors
4702 Levada Terrace
Rockville, MD 20853

Reference: F-2020-00938

Dear Mr. McClanahan:

On 19 February 2020 the office of the Information and Privacy Coordinator received your
18 February 2020 correspondence, on behalf of your client Legal Eagle LLC, requesting records
under the Freedom of Information Act. This letter is to advise you that we received your request
for records on the following:

   1. Publications Review Board or Office of General Counsel records:
         a. All records created since 1 July 2019 discussing prepublication review of any
             manuscript written by former National Security Advisor John Bolton
             ("Bolton")
         b. All records created since 1 November 2019 including the name of Bolton's
             forthcoming book The Room Where it Happened;
         c. All records created since 1 November 2019 including the name Bolton or any
             variations thereof (e.g. "Bolton's"); and
         d. All portions of Bolton's manuscript which were provided to the Central
             Intelligence Agency for prepublication review.

Your request was assigned the reference number above. Please use this number when
corresponding so that we can identify it easily.

You have requested expedited processing. Generally, we handle all requests in the order we
receive them; that is "first-in, first out." We make exceptions to this rule when a requester
establishes a compelling need in accordance with our regulations. We reviewed your request and
determined that it does not meet the criteria for expedited processing. Specifically, the request
does not involve an imminent threat to the life or physical safety of an individual. In addition,
notwithstanding whether your client "primarily engaged in disseminating information," the
request is not for information "relevant to a subject of public urgency concerning an actual or
alleged or Federal activity." Therefore, we have determined that you have not established a
"compelling need" for the information as set forth in 32 CFR § 1900.34. Your request for
expedited processing is hereby denied. You may appeal this decision, in my care, within 90 days
from the date of this letter. Should you choose to appeal the denial of your request for expedited
processing, you are encouraged to provide an explanation supporting your appeal.




                                                    1                                    Ex. B
         Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 2 of 13



Our officers will review and process your request in more detail and will only communicate to
you if they should encounter any problems or if they cannot begin the search without additional
information or clarification. Unless you object, we will search for CIA-originated records up to
and including the date the Agency starts its search.

Sincerely,


44{-0
Mark Lilly
Information and Privacy Coordinator




                                                 2
             Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 3 of 13




                                               Wafilington, D.C. 20505


29May2020

Kel McClanahan, Esq.
Executive Director, National Security Counselors
4702 Levada Terrace
Rockville, MD 20853

Reference: F-2020-01467

Dear Mr. McClanahan:

On 26 May 2020, the Office of the Information and Privacy Coordinator received your correspondence
requesting records under the Freedom of Information Act (FOIA). This is a quick acknowledgement to
advise you that we received your request, submitted on behalf of your client Legal Eagle LLC, for "all
records responsive to that request (i.e., F-2020-00938) created since the cutoff date of that request."
You further indicate that we may exclude any information that we are processing as part of that request.
Your request has been assigned the reference number above. Please use this number when corresponding
so that we can identify it easily.

We note that you have requested expedited processing. Generally, we handle all requests in the order we
receive them; that is "first-in, first out." We make exceptions to this rule when a requester establishes a
compelling need in accordance with our regulations. We have reviewed your request and determined that
it does not meet the criteria for expedited processing. Specifically, the request does not involve an
imminent threat to the life or physical safety of an individual, nor is the information "relevant to a subject
of public urgency concerning an actual or alleged or Federal activity." Therefore, we have determined
that you have not established a "compelling need" for the information as set forth in 32 CFR § 1900.34.
Your request for expedited processing is hereby denied. You may appeal this decision, in my care, within
90 days from the date of this letter. Should you choose to appeal the denial of your request for expedited
processing, you are encouraged to provide an explanation supporting your appeal.

Our officers will review and process your request in more detail and will only communicate with you if
they should encounter any problems or if they cannot begin the search without additional information or
clarification. Unless you object, we will search for CIA-originated records up to and including the date
the Agency starts its search. To check the status of your FOIA request, please access
https://www .cia.govnibrary/readingroom/request/status on the Agency's website and enter the above
reference number.


Sincerely,




Mark Lilly
Information and Privacy Coordinator




                                                           3
                                                                         --   --------~---
        Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 4 of 13

                                DEPARTMENT OF DEFENSE
                               FREEDOM OF INFORMATION DIVISION
                                    1155 DEFENSE PENTAGON
                                  WASHINGTON, DC 20301- 1155                     f£B 2 n 1D!I

                                                                                  Ref: 20-F-0721


Ke! McClanahan
National Security Counselors
4702 Levada Terrace
Rockville, MD 20853

Dear Mr. McClanahan:

       This is an interim response to your February 18, 2020 Freedom of lnformation Act
(FOIA) request, a copy of which is enclosed for your convenience. We received your request on
February 19, 2020, and assigned it case number 20-F-072 l. We ask that you use this number
when referring to your request.

        Although we have already begun processing your request, we will not be able to respond
within the FOIA's 20-day statutory time period as there are unusual circumstances which impact
our ability to quickly process your request. The FOIA defines unusual circumstances as (a) the
need to search for and collect records from a facility geographically separated from this office;
(b) the potential volume of records responsive to your request; and (c) the need for consultation
with one or more other agencies or DoD components having a substantial interest in either the
determination or the subject matter of the records. At least one, if not more of these scenarios
applies or would likely apply to your request. While this office handles FOIA requests for the
Office of the Secretary of Defense (OSD), the Joint Staff (JS) and other component offices, we
do not actually hold their records and our office is not geographically located with these
organizations. As we do not hold the records, until the required records searches are complete,
we are unable to estimate the potential volume of records or the number of consultations that will
be required to make a release determination.

       Your request has been placed in our complex processing queue and is being worked
based on the order in which the request was received. Our current administrative workload is
approximately 3,204 open requests.

       In some instances, we have found that requesters who narrow the scope of their requests
experience a reduction in the time needed to process their requests.

       The OSD/JS FOIA Public Liaison, Melissa S. Walker, is available at 571-372-0462 or by
email at OSD.FOLALiaison@mail.mil to answer any concerns about the foregoing.

        Additionally, you may contact the Office of Government Information Services (OGIS)
at the National Archives and Records Administration to inquire about the FOIA mediation
services they offer. The contact information for OGIS is as follows:




                                               4
       Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 5 of 13




                             Office of Government Information Services
                             National Archives and Records Administration
                             8601 Adelphi Road-OGIS
                             College Park, MD 20740
                             E-mail: ogis@nara.gov
                             Telephone: 202-741-5770
                             Fax: 202-741-5769
                             Toll-free: 1-877-684-6448

        We regret the delay in responding to your request and appreciate your patience. If you
have any questions or concerns about the foregoing or about the processing of your request,
please do not hesitate to contact Mr. Xavier Salame at xavier.p.salame.ctr@mail.mil or
571-372-0419.

                                                Sincerely,

                                                      /

                                          1,
                                         1LAi
                                                  t_ftv
                                                   -r
                                                        //;1'- ti--•.{
                                         {      Stephanie L. Carr
                                                Chief

Enclosure:
As stated




                                              5
RE: [Non-DoD Source] Re: 20-F-0721: Freedom of Information Act Request
                                   Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 6 of 13

         Subject: RE: [Non-DoD Source] Re: 20-F-0721: Freedom of Information Act Request
         From: "Salame, Xavier P CTR (USA)" <xavier.p.salame.ctr@mail.mil>
         Date: Fri, 21 Feb 2020 12:41:05 +0000
         To: "Kel McClanahan, Esq." <kel@nationalsecuritylaw.org>
         CC: "Fisher, Stephen L CIV WHS ESD (US)" <stephen.l.fisher.civ@mail.mil>

         Dear Mr. McClanahan,

                          Our oﬃce’s determina on is to not grant expedited processing for your request. As a general rule, a request would be expedited if it is shown that substan al due process rights
         of the requester would be impaired by the failure to process immediately and that the informa on sought is not otherwise available. It is not suﬃcient for a requester merely to allege that
         requested records are "needed" or "easily found" rather, the immediate use of the FOIA must be shown to be cri cal to the preserva on of a substan al right.

         We do not forget the interests of all requesters in having their requests treated equitably, as well as the public interest in the integrity of FOIA processing. However, a decision to take a FOIA
         request out of turn necessarily entails further delay for other requesters wai ng pa ently in line, simple fairness demands that expedited processing decisions be made only upon careful scru ny
         of truly excep onal circumstances.

         Under certain condi ons you may be en tled to have your request processed on an expedited basis. There are two speciﬁc situa ons where a request will be expedited, which means that it is
         handled as soon as prac cable. These two situa ons apply to every agency. First, a request will be expedited if the lack of expedited treatment could reasonably be expected to pose a threat to
         someone's life or physical safety. Second, if an individual will suﬀer the loss of substan al due process rights, his or her request will be expedited. However, an agency can allow expedited
         processing for other situa ons, depending on the regula ons of that agency. The websites for each agency can provide more informa on on speciﬁc rules and regula ons regarding expedited
         processing.

         Please know that we will act on your request as soon as we can, and respond directly to you. We appreciate your pa ence and understanding in this ma er.

         Respec ully,

         Xavier Salame
         FOIA analyst
         For Stephen Fisher, on behalf of
         Stephanie L. Carr
         Chief, Oﬃce of Freedom of Informa on OSD/JS FOIA Requester Service
          Center

         (571) 372-0419
         xavier.p.salame.ctr@mail.mil
         Let us know how we are doing:
          Cau on-h ps://ice.disa.mil/index.cfm?fa=card&sp=125562

         From: Kel McClanahan, Esq. <kel@na onalsecuritylaw.org>
         Sent: Thursday, February 20, 2020 3:40 PM
         To: Salame, Xavier P CTR (USA) <xavier.p.salame.ctr@mail.mil>
         Cc: Fisher, Stephen L CIV WHS ESD (US) <stephen.l.ﬁsher.civ@mail.mil>
         Subject: [Non-DoD Source] Re: 20-F-0721: Freedom of Informa on Act Request

         All active links contained in this email were disabled. Please verify the identity of the sender, and confirm the authenticity of all links contained within the message prior to copying and
         pasting the address to a Web browser.



         Please note that we requested expedited processing. Is your statement that this has been put in the complex queue an implicit denial of that request, or have you not made a determination
         yet?

         On 2/20/2020 2:48 PM, Salame, Xavier P CTR (USA) wrote:

               Good Afternoon Mr. McClanahan,Please find attached both FOIA Request 20-F-0721 which has been received in our office on February 18, 2



         ---
         This electronic mail (email) transmission is meant solely for the person(s) to whom it is addressed. It contains confidential information that may also be legally privileged. Any copying,
         dissemination or distribution of the contents of this email by anyone other than the addressee or his or her agent for such purposes is strictly prohibited. If you have received this email in
         error, please notify me immediately by telephone or email and purge the original and all copies thereof. Thank you.

         Kel McClanahan, Esq.
         Executive Director
         National Security Counselors

         "As a general rule, the most successful man in life is the man who has the best information."
         Benjamin Disraeli, 1880

         "Quis custodiet ipsos custodes?" ("Who will watch the watchers?")
         Juvenal, Satire VI




                                                                                                         6
1 of 1                                                                                                                                                                                         8/25/2020 4:03 AM
        Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 7 of 13

                                DEPARTMENT OF DEFENSE
                               FREEDOM OF INFORMATION DIVISION
                                    1155 DEFENSE PENTAGON
                                  WASHINGTON, DC 20301-1155



                                                                                  May 26, 2020
                                                                                 Ref: 20-F-1127

Kel McClanahan
National Security Counselors
4702 Levada Terrace
Rockville, MD 20853

Dear Mr. McClanahan:

        This is an interim response to your May 26, 2020 Freedom of Information Act (FOIA)
request, a copy of which is enclosed for your convenience. We received your request on May
26, 2020, and assigned it case number 20-F-1127. We ask that you use this number when
referring to your request.

        Although we have already begun processing your request, we will not be able to respond
within the FOIA's 20-day statutory time period as there are unusual circumstances which impact
our ability to quickly process your request. The FOIA defines unusual circumstances as (a) the
need to search for and collect records from a facility geographically separated from this office;
(b) the potential volume of records responsive to your request; and (c) the need for consultation
with one or more other agencies or DoD components having a substantial interest in either the
determination or the subject matter of the records. At least one, if not more of these scenarios
applies or would likely apply to your request. While this office handles FOIA requests for the
Office of the Secretary of Defense (OSD), the Joint Staff (JS) and other component offices, we
do not actually hold their records and our office is not geographically located with these
organizations. As we do not hold the records, until the required records searches are complete,
we are unable to estimate the potential volume of records or the number of consultations that will
be required to make a release determination.

       Your request has been placed in our complex processing queue and is being worked
based on the order in which the request was received. Our current administrative workload is
approximately 3,354 open requests.

       In some instances, we have found that requesters who narrow the scope of their requests
experience a reduction in the time needed to process their requests. If you wish to narrow the
scope of your request or have questions about the foregoing, please do not hesitate to contact
your Action Officer, Xavier Salame, at xavier.p.salame.ctr@mail.mil or 571-372-0419.

     Additionally, if you have concerns about service received by our office, please contact a
member of our Leadership Team at 571-372-0498 or Toll Free at 866-574-4970.

        Should you wish to inquire about mediation services, you may contact the OSD/JS FOIA
Public Liaison, Melissa S. Walker, at 571-372-0462 or by email at OSD.FOIALiaison@mail.mil,
or the Office of Government Information Services (OGIS) at the National Archives and Records
Administration. The contact information for OGIS is as follows:


                                                7
        Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 8 of 13




                             Office of Government Information Services
                             National Archives and Records Administration
                             8601 Adelphi Road-OGIS
                             College Park, MD 20740
                             E-mail: ogis@nara.gov
                             Telephone: 202-741-5770
                             Fax: 202-741-5769
                             Toll-free: 1-877-684-6448

       We regret the delay in responding to your request and appreciate your patience. As
previously stated, please contact your Action Officer, Xavier Salame, and reference FOIA case
number 20-F-1127 for any questions or concerns.

                                                   Sincerely,




                                                   Stephanie L. Carr
                                                   Chief

Enclosure:
As stated




                                              8
Ref: F-2020-03753, Freedom of Information Act Acknowledgement
                              Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 9 of 13

          Subject: Ref: F-2020-03753, Freedom of Information Act Acknowledgement
          From: <A_FOIAacknowledgement@groups.state.gov>
          Date: Thu, 20 Feb 2020 16:26:31 +0000
          To: <kel@nationalsecuritylaw.org>

          **THIS EMAIL BOX IS NOT MONITORED, PLEASE DO NOT REPLY TO THIS EMAIL.**


          Mr. McClanahan:

          This email acknowledges receipt of your February 18, 2020, Freedom of Information Act (FOIA) (5 U.S.C.
          § 552) request received by the U.S. Department of State, Office of Information Programs and Services on
          February 18, 2020, regarding the prepublication review of former National Security Advisor John Bolton's
          manuscript, "The Room Where It Happened." This Office assigned your request the subject reference
          number and placed it in the complex processing track where it will be processed as quickly as possible. See
          22 CFR § 171.11(h).

          Also, you requested expedited processing of this request. According to 22 CFR § 171.11(f), requests shall
          receive expedited processing when a requester demonstrates a “compelling need” for the information exists
          for one of the following reasons: (1) failure to obtain the requested information on an expedited basis could
          reasonably be expected to pose an imminent threat to the life or physical safety of an individual; (2) the
          information is urgently needed by an individual primarily engaged in disseminating information in order to
          inform the public concerning actual or alleged Federal government activity; or (3) failure to release the
          information would impair substantial due process rights or harm substantial humanitarian interests. Your
          request does not demonstrate a “compelling need” for the requested information. Therefore, this Office
          denies your request for expedited processing.

          If you are not satisfied with this Office’s determination in response to your request for expedited
          processing, you may administratively appeal to: Appeals Officer, Appeals Review Panel, Office of
          Information Programs and Services, U.S. Department of State, 2201 C Street, NW, Suite B266, Washington,
          D.C. 20520; or facsimile at 202-485-1718. Your appeal must be postmarked or electronically transmitted
          within 90 days of the date of this email.

          This Office will not be able to respond within the 20 days provided by the statute due to “unusual
          circumstances.” See 5 U.S.C. § 552(a)(6)(B)(i)-(iii). In this instance, the unusual circumstances include the
          need to search for and collect requested records from other Department offices or Foreign Service posts.

          If you have any questions regarding your request, would like to narrow the scope or arrange an alternative
          time frame to speed its processing, or would like an estimated date of completion, please contact our FOIA
          Requester Service Center or our FOIA Public Liaison by email at FOIAstatus@state.gov or telephone at
          202-261-8484. Additionally, you may contact the Office of Government Information Services (OGIS) at
          the National Archives and Records Administration to inquire about the FOIA mediation services they offer.
          The contact information for OGIS is as follows: Office of Government Information Services, National
          Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001,
          email at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at
          202-741-5769.

          Sincerely,


          /s/ Nicholas J. Cormier
          Nicholas J. Cormier

                                                                                   9
1 of 2                                                                                                          2/20/2020 3:45 PM
Ref: F-2020-03753, Freedom of Information Act Acknowledgement
                         Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 10 of 13

          Chief, Requester Communications Branch
          Office of Information Programs and Services


          **THIS EMAIL BOX IS NOT MONITORED, PLEASE DO NOT REPLY TO THIS EMAIL.**




                                                                10
2 of 2                                                                                      2/20/2020 3:45 PM
   Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 11 of 13



              OFFICE OF THE DIRECTOR OF NATIONAL INTELLIGENCE
                                        WASHINGTON, DC

Kel McClanahan                                                            May 28, 2020
Executive Director
National Security Counselors
4702 Levada Terrace
Rockville, MD 20853

Mr. Mcclanahan:

        This letter acknowledges receipt of your Freedom of Information Act ("FOIA") request
dated and received by the IMD on 28 May 2020, in which you seek,

        a) all records created since 1 July 2019 discussing prepublication review of any
        manuscript written by former National Security Advisor John Bolton
        ("Bolton");
        b) all records created since I November 2019 including the name of Bolton's
        forthcoming book The Room Where It Happened;
        c) all records created since I November2019 including the name "Bolton" or
        any variations thereof(e.g., "Bolton's"); and
        d) all portions of Bolton's manuscript which were provided to the Office of the
        Director of National Intelligence for prepublication review

        Your request has been assigned ODNI tracking number DF-2020-00253. We will
begin to process your request and will contact you should we require clarification of your request.
Your request for a fee waiver has been granted.

         Your request for expedited processing has been denied because you have not satisfied
 ODNI standards for expedited processing established in 32 CFR 1700.12. If you are not satisfied
 with my response to your request for expedited processing, you may administratively appeal by
 submitting a written request to the Chief FOIA Officer, c/o Director, Information Management
 Division, Office of the Director of National Intelligence, Washington, DC 20511 or dni-
 foia@dni.gov. The request letter and envelope or subject line of the email should be marked
 "Freedom of Information Act Appeal." Your appeal must be postmarked or electronically
 transmitted within 90 days of the date of this letter.

        To assist you with any aspect of your request you may contact me, the FOlA Public
Liaison, at my contact information below. You may also contact the Office of Government
Information Services ("OGIS") of the National Archives and Records Administration to inquire
about the mediation services they provide. OGIS can be reached by mail at 860 I Adelphi Road,
Room 2510, College Park, MD 20740-600 l; telephone (202) 741-5770; facsimile (202) 741 -5769;
Toll-free (877) 684-6448; or email at ogis@nara.gov.

        If you have any questions, please feel free to contact our Requester Service Center at dni-
foia@dni.gov or (301) 243-1499. You may also reach out to me directly at
dni-foia-liaison@dni.gov or (30 1) 243-2025.

                                                  Sincerely,

                                                  A            tt. lfU1"4P-
                                                 Sally A. Nicholson
                                                 Chief, FOIA Branch
                                                 FOIA Public Liaison
                                                  Information Management Division



                                                11
                Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 12 of 13


                    George W. Bush Presidential Library and Museum
NATIONAL             2943 SMU Boulevard, Dallas, TX 75205-2300
ARCHIVES


    February 27, 2020


    Kel McClanahan
    National Security Counselors
    4702 Levada Terrace
    Rockville, MD 20853


    Dear Mr. Mcclanahan:

    This is in response to your February 18, 2020 request for access under the Freedom of Information Act
    (FOIA) (5 U.S.C. § 552,), for all regulations, policy statements, guidelines, memoranda, training
    materials, handbooks, manuals, checklists, worksheets, instructions, and similar documents which
    provided direction for officials who performed prepublication review of documents submitted to the
    National Security Council, for which you have requested expedited processing. Your request was
    received by the George W. Bush Library on that date, and we have assigned this request the tracking
    number 2020-0171-F.

    We are still performing searches of our collection for Presidential records related to your request and will
    provide you with an update on the status of your request shortly.

    With respect to your expedition request, NARA has promulgated regulations providing for expedited
    processing ofrequests if the requester demonstrates a compelling need (as defined in statute) or in any
    case the agency deems appropriate under its regulations. NARA's regulations are published at 36 C.F.R. §
    1250.28. The requester must demonstrate that the records sought are necessary for one of the following
    reasons:

        1.     A reasonable expectation of an imminent threat to an individual's life or physical safety;
        2.     A reasonable expectation of an imminent loss of a substantial due process right;
        3.     An urgent need to inform the public about an actual or alleged Federal Government activity (this
               criterion applies only to those requests made by a person primarily engaged in disseminating
               information to the public); or
        4.     A matter of widespread and exceptional media interest in which there exist possible questions that
               affect public confidence in the Government's integrity.

      We do not consider your request to meet the requirements for expedited processing provided for in
      NARA's regulations at 36 C.F.R. § 1250.28(3) or 36 C.F.R. § 1250.28(4). You have not provided
    . evidence that there is an urgent need to inform the public or that there truly exists widespread and
      exceptional media interest tied to questions of public confidence in the Government's integrity that can be
      addressed by the records you seek. You proactively state that the documents may not reflect current NSC
      policy related to the pre-publication review process and that you are only requesting them because they
      are the most current policy documents available to public request.




                     A Presidential Library Administered by the National Archives and Records Administration
                                                              12
         Case 1:20-cv-01732-RC Document 13-2 Filed 08/25/20 Page 13 of 13



If you have any questions regarding the status of your FOIA request, please contact me directly at 214-
346-1557. If you have any questions or concerns about NARA's handling of this expedited request,
please feel free to contact NARA's FOIA Officer Joe Scanlon at (301) 837-0583.

If you consider my response to be a denial of this request, you may appeal by writing to the Deputy
Archivist of the United States, c/o the George W. Bush Library, 2943 SMU Boulevard, Dallas, TX 75205
or by email to gwbush.l ibrary@nara.gov. Both the letter and the envelope or email subject line should be
clearly marked "PRA/FOIA Appeal". You have ninety (90) calendar days from the date of this letter to
file your appeal.

If you would like to discuss our response before filing an appeal to attempt to resolve your dispute
without going through the appeals process, you may contact our FOIA Public Liaison John Laster for
assistance at: Presidential Materials Division, National Archives and Records Administration, 700
Pennsylvania Avenue, NW, Room G-7, Washington, DC 20408-0001; email at
librarics.liaison.nara@nara.gv; telephone at 202-357-5200; or facsimile at 202-357-5941.

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison, the Office of
Government Information Services (OGIS), the Federal FOIA Ombudsman's office, offers mediation
services to help resolve disputes between FOIA requesters and Federal agencies. The contact information
for OGIS is: Office of Government Information Services, National Archives and Records Administration,
860 I Adelphi Road - OGIS, College Park, MD 20740-600 I; email at ogis(,ilnara.gov; telephone at 202-
741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-5769.

Sincerely,



s~~~~
Supervisory Archivist
George W. Bush Library and Museum

cc: Joe Scanlon
      FOIA Officer, National Archives and Records Administration




                                                   13
